DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

RE: Calendar Year (CY) 2014 Jan - Sep Phaseddown State Contribution Final Per-Capita Rates
October 15, 2013

Dear State Medicaid Director:
As you know, the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (MMA)
requires the Centers for Medicare & Medicaid Services (CMS) notify each State, no later than October 15
of each calendar year (CY), of its annual per capita drug payment expenditure amount for the following
year. Payments for the phased-down State contribution are made on a monthly basis. These payments are
defined by the MMA to be the product of the annual per capita full dual-eligible drug payment amount
and the monthly State enrollment of full dual eligibles.
This letter is to notify you of the phased-down State contribution full dual-eligible per capita Medicaid
drug payment amount for January – September 2014, as required by the MMA.
Jan - Sep 2014 phased-down State contribution per capita rates are shown in Attachment 1. The per capita
drug expenditure amount for Jan - Sep 2014 is based on the value for Oct - Dec 2013 with the following
adjustments:
1. The value is adjusted by the annual percentage increase (API) in per capita Part D expenditures for the
2014 contract year (-4.03 percent), along with an adjustment to account for revisions to prior year
estimates of per capita drug cost growth from 2003 to 2006 (0.00 percent). This results in a total growth
rate of -4.03 percent.
2. The phased-down contribution percentage is reduced from 78⅓ percent of projected State per capita
expenditures to 76⅔ percent.
3. Based on the effects of the API update and the reduction in the phased-down contribution percentage,
the net change in the State phased-down per capita drug payment amount for CY2014 is -6.07 percent.
Details are described in Attachment 2, provided by the CMS Office of the Actuary.
Questions regarding these calculations may be directed to Vasanthi Kandasamy, Division of Information
Analysis and Technical Assistance, Data and Systems Group, at 410-786-0433 or via email at
Vasanthi.Kandasamy@cms.hhs.gov.

Sincerely,
/s/

Elaine Olin
Director, Data & Systems Group

ATTACHMENT 1: Phased-down State Contribution Rates January-September 2014
STATE

STATE NAME

Jan-Sep 2014

AL

Alabama

63.37

AK

Alaska

144.11

AZ

Arizona

48.49

AR

Arkansas

54.43

CA

California

97.40

CO

Colorado

125.50

CT

Connecticut

154.40

DE

Delaware

110.61

DC

District of Columbia

55.38

FL

Florida

111.03

GA

Georgia

76.07

HI

Hawaii

86.47

ID

Idaho

78.78

IL

Illinois

126.16

IN

Indiana

86.07

IA

Iowa

112.07

KS

Kansas

113.40

KY

Kentucky

75.39

LA

Louisiana

93.62

ME

Maine

84.58

MD

Maryland

131.89

MA

Massachusetts

103.39

MI

Michigan

62.99

MN

Minnesota

127.30

MS

Mississippi

52.25

MO

Missouri

118.27

MT

Montana

85.12

NE

Nebraska

119.41

NV

Nevada

88.16

NH

New Hampshire

146.62

NJ

New Jersey

157.75

NM

New Mexico

52.70

NY

New York

116.32

NC

North Carolina

88.58

ND

North Dakota

110.62

OH

Ohio

116.03

OK

Oklahoma

68.90

OR

Oregon

94.96

PA

Pennsylvania

126.48

RI

Rhode Island

125.16

SC

South Carolina

52.40

SD

South Dakota

119.51

TN

Tennessee

100.09

TX

Texas

81.35

UT

Utah

87.18

VT

Vermont

108.14

VA

Virginia

132.84

WA

Washington

125.75

WV

West Virginia

67.60

WI

Wisconsin

106.85

WY

Wyoming

138.83

ATTACHMENT 2: Phased-Down State Contribution to Part D
Annual Rate Update for 2014
The Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (MMA) requires
CMS to calculate the payment rates for the Phased-Down State Contribution (PDSC) to Part D each
year using the latest available National Health Expenditure (NHE) estimates of per capita drug
expenditure growth for the period 2003 to 2006, combined with the annual percentage increase (API)
in average per capita aggregate Part D expenditures for 2007 and later years, as defined in section
1860D-2(b)(6) of the Social Security Act. As announced on April 1, 2013, the API for 2014 is
−4.03%. 1
The 2014 API includes an adjustment for revisions to the 2007 through 2013 percentage increases,
based on subsequent data and projections, as described in the April 1 announcement. Since the
MMA requires use of the latest NHE estimates for 2003 through 2006, the 2014 PDSC rates must
also be adjusted for updates, if any, to estimates of per capita prescription drug expenditure growth
for the period 2003 to 2006 that have occurred since the promulgation of the 2013 rates. The 2013
rates were based on historical NHE estimates from January 2012 and reflected a cumulative per
capita prescription drug expenditure growth rate of 23.89% from 2003 to 2006. The current, January
2013, NHE estimates show the same cumulative growth rate for that period. 2 Consequently, no
adjustment for 2003 to 2006 growth is needed.
The final PDSC payment rates include a discount factor (the “factor for the month” specified in
section 1935(c)(5)), which is 76⅔% in 2014. Since the factor for 2013 was 78⅓%, the 2014 payment
rates will include an adjustment of −2.13% (76⅔/78⅓ −1) and the net payment rate will decrease by
6.07% ((1− 0.0403) × 76⅔/78⅓ − 1 = −0.0607). The table below summarizes these calculations.
2014 Phased-down State Contribution Payment Rate Increase
Annual Percentage Increase for 2014
Adjustment for updated 2003-2006 growth
2014 PDSC per capita expenditure increase
Change in discount factor
Final 2014 PDSC payment rate increase

−4.03%
0.00%
−4.03%
−2.13%
−6.07%

Note: Percentages in this table are multiplicative, not additive. Calculations based on displayed values may vary
from results shown, since values are carried to additional decimal places.

Office of the Actuary
September 6, 2013

1

See http://www.cms.gov/MedicareAdvtgSpecRateStats/Downloads/Announcement2014.pdf,
Details of the API calculation are contained in Attachment VI.
2
The current per capita estimates are $607 for 2003 and $752 for 2006. These values are derived from data found at
http://www.cms.gov/Research-Statistics-Data-and-Systems/Statistics-Trends-andReports/NationalHealthExpendData/Downloads/nhe2011.zip.

